DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 2/7/2022 has been received and considered. In the response, Applicant amended claims 1, 7, 12 and 16. Therefore, claims 1 – 20 are pending. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments, arguments and terminal disclaimer filed on 2/7/2022 has overcome the 35 USC 112 rejection and the double patenting rejection. 
Further, Dwarakanath et al. discloses a visually impaired augmented reality. AR systems are primarily directed to sighted people with a significant rendering device of many AR systems being a display.  Other renderer's, such as speakers, or haptic feedback devices, are generally used to augment the visual display of AR systems.  This focus on vision may leave out the visually impaired (e.g., blind persons), a segment of the population that may benefit greatly from AR in navigation and avoiding dangerous or uncomfortable environments. 
Barney et al. discloses a magical wand for an interactive play experience. The magic wand can be represented as a walking cane. The wand or other actuation device allows play participants to electronically and "magically" interact with their surrounding play 
Rosenberg et al. discloses a force feedback device using fluid braking. 
Zarate et al. discloses an electromagnetic actuator that provides force feedback for blind and visually impaired people. 
However Dwarakanath et al., Barney, Rosenberg et al and Zarate et al. fail to expressly disclose a sensor that is coupled to the apparatus, wherein the sensor is configured to output, to a computing system, a signal that is indicative of a position of the apparatus in three dimensional space and a direction of movement of the apparatus in the three dimensional space; and a mechanism coupled to the apparatus that is configured to apply forces to the apparatus in a first plane, a second plane, and a third plane, wherein the first plane is orthogonal to the second plane, the third plane is orthogonal to both the first plane and the second plane, and further wherein the computing system, based upon the sensor signal, causes the mechanism to apply resistive forces that oppose the direction of movement of the apparatus in at least one of the first plane, the second plane, or the third plane and braking means for applying resistive forces to the rod in three planes that are orthogonal to one another, wherein the resistive forces oppose a direction of movement of the apparatus; and sensor means for outputting, to a computing system, a signal that is indicative of a position of the rod and the direction of movement of the rod, wherein a computing system is configured to receive the signal and transmit a control signal to the braking means based upon the signal, wherein the control signal indicates magnitudes of the resistive forces that are to be applied to the rod by the braking means, and further wherein the braking means applies the resistive forces with the magnitudes indicated in the control signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715